Title: To Benjamin Franklin from Abraham-Hyacinthe Anquetil-Duperron, 14 March 1779
From: Anquetil-Duperron, Abraham-Hyacinthe
To: Franklin, Benjamin


Monsieur
à Paris Le 14. mars. 1779.
Le Ministre du premier Etat libre de l’Amérique est un phénoméne fait pour paroître chez des françois. L’Ouvrage que j’ai l’honneur de présenter à vôtre Excellence, lui prouvera que nous étions dignes de l’honneur que nous ont fait les Etats Unis de l’Amerique, en s’adressant d’abord à la france. Nous avons des foiblesses; c’est le tribut de l’humanité: Mais la franchise, l’honneur, le courage qui forment notre carattere nationnal, sont des garants sur les quels l’Amerique peut compter. Dans mon particulier, Monsieur, je croirai avoir fait un Ouvrage utile, si le ton de la Législation Orientale, en vous décidant sur mon caractere, confirme dans vôtre esprit l’idée que vous vous êtes formée de celui de la nation. Daignez agréer cette foible marque du respect avec lequel j’ai l’honneur d’etre, Monsieur de vôtre Excellence le très humble et très obeissant Serviteur
Anquetil Duperron

P.S. Comme j’entends assez bien mes interêts, j’ai voulu, Monsieur, que la main qui vous présenteroit mon ouvrage, pût au moins y donner quelque relief. Je suis persuadé que vous m’aurez obligation du choix.

 
Notation: Anquetil du Perron
